NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 19 2015

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 13-50254               U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 2:11-cr-00859-GAF-1

  v.
                                                 MEMORANDUM*
KENNETH LAMAR SPRATT, a.k.a. Ken
Sparks,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                             Submitted May 4, 2015**
                               Pasadena, California

Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

       Kenneth Lamar Spratt pleaded guilty to conspiracy to distribute cocaine and

marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B). We have

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Spratt’s plea agreement contains a general waiver of his right to appeal

his conviction and sentence. This waiver covers the grounds for this appeal,

including Spratt’s appeal from the district court’s denial of his motion to withdraw

his guilty plea, United States v. Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011), and

Spratt’s challenges to his sentence.

      2. “The record shows that [Spratt] waived his appellate rights knowingly

and voluntarily,” United States v. Watson, 582 F.3d 974, 986 (9th Cir. 2009), and

we are satisfied that the district court complied with Rule 11 when it accepted

Spratt’s guilty plea, United States v. Jeronimo, 398 F.3d 1149, 1154 (9th Cir.

2005), overruled on other grounds by United States v. Castillo, 496 F.3d 947, 957

(9th Cir. 2007) (en banc). And although the district court and the government

made minor errors during the colloquy, those errors do not require reversal because

they did not affect Spratt’s substantial rights. See United States v. Ross, 511 F.3d
1233, 1236 (9th Cir. 2008).

      3. Finally, we do not consider Spratt’s argument that his counsel was

ineffective because, “[a]s a general rule, we do not review challenges to the

effectiveness of defense counsel on direct appeal.” Rahman, 642 F.3d at 1259

(quoting Jeronimo, 398 F.3d at 1155) (internal quotation marks omitted); see also

United States v. Brizan, 709 F.3d 864, 867 (9th Cir. 2013).


                                          2
DISMISSED.




             3